JACKSON, Judge
(concurring in the result in part and dissenting in part):
Regarding L.W.’s parental presumption, contrary to the majority, I would hold that she had no presumption to rebut. The effect of my disagreement with the majority here is to concur in the result, because either way the custody inquiry moves to considering the *296children’s best interests. Further, because I would hold that L.W. did not preserve her due process claim, I dissent as to that issue.
ANALYSIS
I. Parental Presumption
L.W. first contends certain of the juvenile court’s factual findings are clearly erroneous, asserting these errors ultimately led the juvenile court to erroneously determine that A.M. successfully rebutted the parental presumption in favor of L.W. The State argues — and the majority concurs — that the factual findings should be upheld. However, in oral argument before us, the State alternatively argued that the juvenile court should not have considered the applicability of the parental presumption to L.W. because she did not have custody of her children based on the neglect adjudication. I agree with the State’s alternative argument. See Gardner v. Madsen, 949 P.2d 785, 789 n. 2 (Utah Ct.App.1997) (stating “[t]his court may affirm the trial court on any proper ground, even though not relied upon below”).
As the majority stated, the parental presumption may be rebutted by evidence showing “ ‘a particular parent at a particular time generally lacks all three of the characteristics that give rise to the presumption.’ ” State ex rel. H.R.V., 906 P.2d 913, 917 (Utah Ct.App. 1995) (quoting Hutchison v. Hutchison, 649 P.2d 38, 41 (Utah 1982)). However, I believe the H.R.V. case stands for the proposition that the presumption is also forfeited “once the natural parent has lost custody of his or her child” as L.W. did here. Id. I believe that no meaningful distinction exists between H.R.V. and this case.
In H.R.V., the children were placed in the temporary custody of the Division of Family Services, prompting their aunt to petition for custody. See id. at 914. After a contested evidentiary hearing, the juvenile court adjudicated the children neglected and awarded temporary custody to their aunt. See id. The father petitioned the court for the return of his children and fought the aunt for permanent custody. See id. at 915. The juvenile court did not consider the father’s parental presumption, but awarded permanent custody to the aunt based on an analysis of the children’s best interests. See id.
The father appealed the juvenile court’s ruling, arguing that the court should have accorded him the parental presumption and not made its decision based on the children’s best interests. See id. This court ruled that because the father had lost temporary custody of his children due to the neglect adjudication, he had no right to assert his parental presumption later:
The presumption recognizes the benefits of having loving and able parents raise their children despite the willingness of nonpar-ents who may possess superior caretaking skills. However, the parental presumption is based on the characteristics pertaining to a healthy parent-child relationship. When custody has been transferred from a natural parent to a nonparent, it is because the parent has been shown to lack those parental characteristics which give rise to the presumption.
Id. at 917.
The significant facts of our case are on point with those of H.R.V. and, in my estimation, are controlled by the law and policy considerations discussed in that case. Similar to H.R.V., the children here were placed in the temporary custody of the Division of Family Services, prompting their grandmother to petition for custody. See id. at 914. In both cases, the parents were temporarily deprived of custody based on a neglect adjudication.1 See id. In both eases, the contestants for custody each filed petitions for permanent custody, which were ultimately decided against the parents. See id. at 915.
Consequently, under the law discussed in H.R.V., L.W. had no right to assert the parental presumption before the juvenile *297court. Based on her admissions to the allegations resulting in the neglect adjudication against her, L.W. was shown to have the unhealthy parent-child relationship discussed in H.R.V. See id. at 917. After all, as the H.R.V. court explained, “[w]hen custody has been transferred from a natural parent to a nonparent, it is because the parent has been shown to lack those parental characteristics which give rise to the presumption.” Id. Under the law explained in H.R.V., I believe that here when custody was left with the children’s grandmother following the neglect adjudication, it was because L.W. was likewise “shown to lack those parental characteristics which give rise to the presumption.” Id. By neglecting her children—as she did by her own admission—L.W. failed to show them the sympathy, understanding, and self-sacrificing nature typical of parents. See id. (citing Hutchison, 649 P.2d at 40). She thus lost her right to assert the presumption.
In response to the majority’s reading of H.R.V.’s discussion of the law, I note up front that I firmly agree with the majority that parents’ constitutional and natural rights to their children are of paramount importance and require scrupulous societal protection. However, I believe that placing this case along with H.R.V. in the set of fact situations in which a,parent loses his or her parental presumption does not significantly or unconstitutionally broaden beyond the majority’s parameters the category of circumstances in which parents may lose their presumptions. Certainly, if the facts of H.R.V. fall within constitutional limits in denying the presumption, so do the facts of this case. See id. The majority tries to distinguish H.R.V. from this case in three ways, all of which are unpersuasive to me.
First, the majority distinguishes the types of final temporary custody orders in these cases. I believe a skirmish over technical definitions of “final order” should not govern this matter; rather, the policy considerations regarding the unhealthiness of the parent-child relationship should. The H.R.V. opinion certainly did not place any importance on the type of final temporary custody order in ejqplaining the policy considerations controlling these types of cases. See id. The majority even concedes that the order in this case is “ ‘final and appealable’ under section 78-3a-51 of the Utah Code.” See supra majority opinion note 5. The majority further muses that “final” may have “different meanings in the contexts of right to appeal versus abrogation of the parental presumption,” but offers no rationale why the two may be different. See id. The vital concern in H.R.V. — as it should be in this ease — is that, by neglecting his children, the parent was deemed per se to have allowed his relationship with his children to deteriorate, showing a general lack of the three Hutchison factors giving rise to the presumption. See H.R.V., 906 P.2d at 917 (citing Hutchison, 649 P.2d at 40).
Second, the majority distinguishes this case from H.R.V. based on the supposedly more egregious nature of the neglect in H.R.V. See supra majority opinion note 4. Even so, the H.R.V. case does not discuss particular levels of underlying neglectful conduct necessary to trigger its holding. What H.R.V. does discuss is the one critical level of neglect to which its holding applies: When neglectful conduct results in a neglect adjudication that deprives a parent of temporary custody, a parent may not assert his or her parental presumption in further custody proceedings. See H.R.V., 906 P.2d at 916-18. This is the same level of neglect that occurred in the ease at bar.
Finally, the majority appears to further distinguish H.R.V. from this case because H.R.V. involved an evidentiary hearing leading to a finding of neglect, while this case involved a stipulation to allegations of neglect. Whether by trial or stipulation, the parents in these cases are equally condemned of neglecting their children. In each case, the evidence, whether presented in an adversarial posture or undisputed, showed parental neglect leading to an adjudication of neglect. What L.W. was essentially saying by stipulating to neglect is that she recognized that the strong evidence would result in a finding of neglect; by stipulating to it, similar to a plea bargain, she could control and limit the characterization of the egregiousness of her conduct. I see no good reason to reward L.W. with a parental pre*298sumption simply because she chose not to face allegations of more troubling behavior than that to which she stipulated.
Simply put, I believe H.R.V. explains that, when a parent has lost temporary custody of his or her child to a nonparent based on an adjudication of neglect, he or she loses the right to assert the parental presumption. See id. at 914-18. Because the pivotal facts of this case are on point with those of H.R.V., I believe we must follow H.R.V.’s explanation of the law. See State v. Thurman, 846 P.2d 1256, 1269 (Utah 1993) (requiring horizontal stare decisis between panels of this court).
Accordingly, I would hold that the juvenile court incorrectly considered the parental presumption before reaching the issue of the children’s best interests. See C & Y Corp. v. General Biometrics, Inc., 896 P.2d 47, 54 (Utah Ct.App.1995) (reviewing “trial court’s selection and statement of applicable law” for correctness). However, like the majority, I would affirm the result decided by the juvenile court — i.e., that L.W. lost her parental presumption and custody should therefore be determined solely by evaluating the children’s best interests. See Gardner, 949 P.2d at 789 n. 2 (declaring we “may affirm the trial court on any proper ground”).
II. Due Process
L.W. maintains that, because the juvenile court initially accepted counsels’ contention that bifurcation was required and tried to bifurcate the trial to some extent, she essentially lacked both notice that the children’s best interests were at issue and opportunity to present evidence on that matter. She thus insists her due process rights were violated, and the majority agrees.
However, L.W.’s appellate brief states, “In this particular case the trial judge asked the parties to brief the issues of both rebuttal of the parental presumption and custody together.” She then inquires “whether in the facts of this case it was improper to require briefing on the issue of custody at the time the trial court requested it (on the second-to-last day of trial) in light of the fact that evidence on the issue of custody was, for the most part, absent from the trial.” Yet, the record shows L.W. never objected to the juvenile court’s request that the parties brief both issues. She said nothing about presenting further evidence on the children’s best interests. Moreover, she elected to ignore the juvenile court’s request for briefing on the best interests issue, submitting a brief limited to the presumption issue.2 Thus, based on L.W.’s concession that she knew that she had been asked to brief both issues together and her failure to object to that request, I would conclude she did not preserve this issue for appeal. See Hart v. Salt Lake County Comm’n, 945 P.2d 125, 129-30 (Utah Ct.App.1997) (“To preserve a substantive issue for appeal, a party must first raise the issue before the trial court. ‘ “A matter is sufficiently raised if it is submitted to the trial court, and the court is afforded an opportunity to rule on the issue.” ’ ” (Citations omitted.)).
CONCLUSION
I would conclude the juvenile court should not have considered L.W.’s asserted parental presumption because she had already forfeited it by losing custody of her children in earlier proceedings. I would further conclude L.W. did not preserve for appeal her argument that she did not have notice that the juvenile court was ruling on the children’s best interests and thus did not have the opportunity to present evidence on that issue. Accordingly, I would affirm the juvenile court on both issues.

. Thus, this is not a case, as the majority contends, in which L.W. was " 'for the first time, in danger of losing legal custody to a nonparent.’ ” See supm majority opinion p. 289. Just as in H.R.V., by the time L.W. asserted her parental presumption in the permanent custody proceedings, she had already lost temporary legal custody of her children to a nonparent. See State ex rel. H.R.V., 906 P.2d 913, 916-17 (Utah Ct.App. 1995).


. L.W. chose an all-or-nothing strategy by hanging her hat on what she hoped would be the dispositive issue — that she would successfully defend her parental presumption against rebuttal. That strategy failed in the juvenile court.